UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7421


TRAVIS EUGENE WARD,

                Plaintiff – Appellant,

          v.

BARBARA MEADE, Medical Administrator; BRITTNEY BLACKSHEAR,
Substance Abuse Counselor; C. STEVENSON, Ombudsman,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:16-cv-00657-REP-RCY)


Submitted:   January 20, 2017             Decided:   February 24, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Eugene Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Travis    Eugene       Ward   appeals   the    district       court’s      order

dismissing     his    42    U.S.C.    § 1983     (2012)        complaint      without

prejudice for failure to comply with a court order.                         We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Ward v.

Meade, No. 3:16-cv-00657-REP-RCY (E.D. Va. Oct. 6, 2016).                          We

dispense     with    oral    argument   because         the    facts    and     legal

contentions    are   adequately      presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2